DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 23 has been amended to depend from claim 21. Claim 23 cannot depend from claim 22 as this claim has been cancelled.  

Allowable Subject Matter
Claims 21 and 23 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 21, Kohn (US 2014/0237957) and Schwab (US 3,204,392) are considered to represent the closest prior art. The examiner agrees with applicant’s arguments (see pages 5 – 7 of the response filed November 15, 2021) in regard to Kohn and Schwab. The examiner agrees that neither Kohn nor Schwab teaches or suggests a front filter having an aperture in communication with the interior of the main filter in order to be configured to allow air to bypass the front filter and flow . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773